Case: 1:19-Cv-01806 Document #: 1-3 Filed: 03/14/19 Page 1 of 23 Page|D #:612

EXHIBIT 63

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 2 of 23 Page|D #:613

t t

MASTER JOINT PARTICIPATION AGREEMENT

AGREEMENT made rhis;f§aay 01@1_/§§;&§20_§§_, by ana between int GLOBAL
FINANCIAL SERVICES, INC., an Illinois corporation with principal place of business at 2617
S. Wabush Ave., Chicago, IL 60616, hereinafter "Seller" or "TRI GLOBAL", and Capital One
Taxi Medallion Finance (a trade name of All Points Capital Corp.), With a place of business at
265 Broadhollow Road, Melville, New Yorl< 11747, hereinafter "COTMF" or "Participant".

WHEREAS, Seller has entered into or may hereafter from time to time enter into certain
secured financing agreements, each hereinafter referred to as, a "Loan", the "Loan" or "Loans",
with one or more borrowers (each, the "Borrowe'r(s)"), pursuant to which Seller has made and/or
may hereinafter make Advances to Borrower; and

WHEREAS,'COTMF and Seller desire to establish the terms by purchase and Seller is
agreeable to selling to COTMF a senior participation in Loans upon the terms and conditions set
forth below, and

WHEREAS, Guarantors have provided one or more guaranties respecting some or all of
the obligations of Seller to COTMF.

N()W, '1`H_'EREFORE, in consideration of the mutual premises contained herein, it is
agreed as follows:

1. Deiinitions

(a) "Advances" shall mean all loans, advances, guarantys, extensions of

credit, accommodations or any other extensions of credit made or to be made by Seller to or on
behalf of Borrower pursuant to the Agreernents and all other items chargeable to Borrower's
account pursuant thereto. Nothing contained herein shall obligate Participant to make any

Advances.

Tri Global Master JPA 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 3 of 23 Page|D #:614

t

(b) "Agreements" shall mean the written documents between Seller and
Borrower (and all related documents evidencing the loan) as described in the Transfer
Docurnents, copies of which will be delivered by Seller to Participant upon the purchase by
COTMF of a participation in a Loan.

(c) "Collateral" shall mean all Public Passenger Vehicle Licenses and
Medallions, all other rights granted therein and related thereto issued by the City of Chicago to a
Borrower pursuant to the City of Chicago Municipal Code and as regulated by the City of
Chicago Department of Business Affairs and Consumer Protection (“BACP”) or any other
agencies or authorities as applicable authorizing Borrower to operate a taxi cab or cabs in
Chicago, IL., and other property, security, interests, and/or other collateral received by Seller
pursuant to the Agreernents or otherwise acquired by Seller in connection with the Loan.

(d) “Collections" shall mean all monies received by Seller of any kind or
nature under the Agreements in,cluding, without limitation, as principal, interest, discount, bonus
or commissions on account in whatever manner from whatever source or as proceeds of the
Collateral or from any guarantor.

(e) "Guarantor(s)" shall mean Rornan Sapino, Symon V. Garber, Valentina
Zubok, Galina Garber»Sheinin and Ruben Giacomozzi.

(r) “Medallion Value” shall mean the value of Chicago taxi medallions
securing the Advances made under a Loan, calculated by using the valuations published by the
BACP on the BACF website or any other BACP authorized form of publication for individual
and corporate medallions. lf published values are not available from the BACP, then the
valuation shall be determined using methods reasonably selected by COTMF on notice to Seller.

(g) “Minimum Medallion Value” shall be that amount set forth on Exh. “l.”
2

Tri Gtobal Master JPA 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 4 of 23 Page|D #:615

for each applicable Loan.

(h) "Participant‘s Investment" or "Participant lnvestment" shall mean
Participant’s initial contribution to purchase its participation in a Loan set forth in the Transfer
Documents, receipt of which will be acknowledged by Seller in writing within two (2) business
days of receipt thereof, plus all additional sums paid by Participant to Seller on account of its
participation in a Loan.

(i) "Participation Percentage" shall mean a percentage equal to Participant‘s
undivided fractional interest in the Loan and the Agreernents calculated by dividing the
Participant's lnvestment by the original principal balance advanced by the Borrower to the
underlying borrower in the Loan. The Participation Percentage shall be reflected in the Transfer
Documents.

(j) "Pre~Payment Fee" shall mean an amount equal to the greater of: (I)
*twenty~five (25%) percent of the arnoth of any pre-payment fee, penalty or premium actually
paid or due (whichever is more) from Borrower under a Loan, or (ll) one-quarter (.25%) of one
percent of the unpaid amount of the Participant lnvestment together with interest accrued
thereon

(l_<) "Short lnterest" shall mean interest due under the Loan for the period from
the closing date on a Loan through the tenth (lOm) day of the month following such closing, at
the Loan lnterest Rate set forth on Exhibit "l".

(l) "Transfer Documents" shall mean such documents substantially in the
form annexed hereto as Exh. "1" and Exh. "2" and Schedule "B", together with necessary UCC
financing statements and other documents of transfer necessary to identify, and to effect the

transfer of, the Agreements in which COTMF is acquiring a participation, the Participant‘s
3

Tri G|oba\ Master JPA 05 25 10

¢.

f

Case: 1:19_-cV-01806 Document #: 1-3 Filed: 03/14/19 Page 5 of 23 Page|D #:616

Investment, the Participation Percentage and such other terms to set forth the terms of the
participation
2. Particip_ation

Seller shall from time to time sell to COTMF and COTMF shall from time to time
purchase from Seller, an undivided participation, in an amount equal to the Participation
Percentage, of Seller's rights and interests in a Loan, the Collections, the Collateral and all rights
and interests under the Agreements pursuant to the Transfer Documents. The Participation
Percentage of COTl\/lF in each Loan, Collections, Collateral and A.greements shall be a senior
undivided interest and shall be prior in all respects to that of Seller and Seller's interest shall be
subordinate to COTMF's interest in the Loan. The form of Participation Schedule to be executed

for each Loan in which COTMF acquires a participation therein is annexed as Ex. "l" hereto.

 

The form of Assignment and Transfer of the Participation Percentage in a Loan is annexed as
Exh. "2" and together with Exh. "1" and such other documents executed in connection therewith
shall be the Transfer Documents.

3. Distribution of Pavments

(a) COTMF shall earn interest on the Participant's lnvestment at the Seller
lnterest Rate identified on Exh. "l", calculated based upon a 30 day month and a 360 day year
("Participant interest Rate").

(b) On the tenth (10“‘) day of each and every month in which there remains
due to COTMF any payments or other obligations under a Loan, Seller shall in connection with
its receipt of funds from Borrower, whether representing a monthly payment(s), a portion thereof
or any other payment from the Borrower, tender to COTMF the Participant's Percentage of the

amount so received or applied, and shall pay the Monthly Payment due COTMF as reflected on
4

Tri Globa| Master JPA 05 25 10

Case: 1:19-cv-01806 pocument #: 1-3 Filed: 03/14/19 Page 6 of 23 Page|D #:617

t §

Ex_h._"__l_§ for each Loan. Participant shall apply such payments first to interest at the Participant
Interest Rate, then to principal in reduction of the Participant‘s Investment and then to any fee
and charges to which Participant is entitled lt the Participation Percentage is 100%, then Seller
shall, provided it is not in default hereunder, be authorized to withhold from any payment to be
sent to Participant an amount representing interest, in an amount equal to the difference between
(a) the interest rate charged on the Loan, and (b) the Participant’S interest Rate. Until any
payment owing to Participant is paid over, Seller shall be deemed holding any payment as
Participant’s agent.

The payment due to COTMF shall be paid (in the amount set forth on the
summary schedule as the "l\/lonthly Payment due COTMF"), subject to the terms and conditions
herein contained including COTMF's rights upon the occurrence of a default hereunder,
including without limitation, COTMP's rights upon Borrower's failure to make any payment,
within ten (10) days of payment due date (ie., the lOth day of the month) set forth in the
Borrower’s Promissory Note executed and delivered to Seller in connection with the Loan. At
COTMF's request, Seller shall establish either ACH or automatic debit for its payments due
hereunder.

The Monthly Payment due COTMF as reflected on Exh. ”l" shall be made by
automatic debt from an account maintained by Seller for such purpose at Capital One Bank in
which Tri Global shall maintains balances sufficient to pay such Monthly Payrnent due COTMF
as reflected on Exh. "1". Each such payment shall be automatically deducted from Capital One
Banl< Account No. 3514003387 in connection with this Agreement on the tenth (lOth) day of
each and every month that a Loan remains outstanding and Seller hereby agrees to maintain

sufficient funds in said account to cover these payments Seller agrees that should there be
5

Tti Globa| Master JP/-\ 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 7 of 23 Page|D #:618

s
5 t
n ab

insufficient funds in said account on the tenth (10"`) day of each month, an overdraft charge will
be incurred and the account will be charged for the payment However, if this occurs, Seller will
remain responsible for the payment, plus any overdraft and/or standard COTMF late charges,
and Seller will be in default hereunder. ln the event that the money maintained in such account
is insufficient for any payment due under this Agreement, COTMF may charge any account of
Seller or Guarantors for any payment due to COTMF under this Agreernent.

(c) Provided Seller is not in default hereunder, then notwithstanding the
foregoing subpar. (h), Seller may, at its sole option and without any obligation on its part, make
payments to COTMF whether or not the Borrower (as defined in the Agreements) has made such
payments to Seller In the event Seller does make payments to COTMF where the Borrower has
not made timely payments to Seller, Seller shall notify COTMF in writing that it is making
payments on the Borrower’s behalf, specify the payment(s) not made by Borrower and any
default(s) existing under the Loan, and advise Participant of the actions being taken to address
any default under the Loan. In consideration thereof, Seller shall be entitled to retain any late
charge or default interest rate pertaining to each monthly payment or payments it makes on a
Borrower's behalf COTMF shall not be entitled to any late charge or default rate of interest
provided Seller shall have timely paid the Monthly Payment due COTMF is reflected on _E__xl_i`.
ill to COTMF each month, subject to the limitations above, irrespective of whether Borrower is
required to pay same to Seller ln the event Seller elects not to advance payments to COTMF
where the Borrower has failed to make timely payments to it, COTMF shall be entitled to share,
to the extent of its Participation Percentage, in the applicable late charges and default interest
accruing therefrom. Further, in the event Seller advances monies in a given month to COTMF

where a Borrower has not made timely payments, and the Borrower makes payment in such
6

Tri G|obal Master JPA 05 25 10

Case: 1:19-cv-01806 ?ncument #: 1-3 Filed: 03/14/19 Pag:e»$ of 23 Page|D #:619

t

month to Seller at a later tirne, Seller shall, provided Seller is not in default hereunder7 from such
payments made by Borrower, first be paid all additional amounts which it has advanced to
COTMF during such month.

(d) interest Only Loans. For any Loan where the payment terms to the
Borrower provide for interest only payments, EXh. “l’7 will reflect those terms, all applicable
provisions related to interest only loans on Exh. “l” will be completed and the Agreernents will
provide for the commencement of principal amortization of the Loan prior to the Loan Maturity
Date, according to the terms of Exh. “l”, if the Medallion Value falls below the Minimurn
Medallion Value.

(e) Amgrtization of lnterest Only Loans. ln the event the Medallion Value
falls below the Minirnum Medallion Value as set forth on Exh. “1” for any Loan, then
immediately upon such publication Seller will provide notice to Borrower that the Monthly Loan
Payment from Borrower (as set forth in Exh. “l”) will be modified commencing on the due date
for the Monthly Loan Payment that next comes due after publication by the BACP of the
Medallion Value below the Minimum Medallion Value, by requiring the Borrower to thereafter
make to Seller (and Seller correspondingly make to COTMF) payments of principal and interest
based on a 25 year amortization schedule in the event of such conversion, the Loan shall
nonetheless mature on the Loan Maturity Date set forth on the applicable 'Exh. “l” on which date
Borrower shall be obligated to tender to Seller (and Seller shall pay to COTMF) the remaining
unpaid principal balance of Participant’s lnvestment together with all accrued interest thereon
and all other amounts due COTMF hereunder.

4. Priority of Payments

(a) The priority of payments received from Borrower with respect to a Loan,
7

Tri Global Master JF’A 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 9 of 23 Page|D #:620

t .
prior to a default by the Borrower and prior to Seller taking possession of any Collateral

pertaining to a Loan, shall be in the following order:

i. COTMF‘s Participation Percentage of interest payments due to
date of payment;

ii. COTMF’s Participation Percentage of principal payments due to
date of payment;

iii. Late charges due COTMF, if any;
iv. Costs, expenses, or fees (including attorney's fees) incurred by
COTMF in connection with the Loan, the Transfer Documents or this Master Joint Participation

Agreernent or the enforcement of any of the foregoing or protection of the Collateral;

v. Seller's Participation interest in interest payments due to date of
payment;

vi. Seller's Participation lnterest in principal payments due to date of
payment; and

vii. Late charges due Seller, if any.

(b) in the event of a default under a Loan whether or not Seller is taking
possession of any Collateral pertaining to a Loan, the priority of payment shall be in the
following order:

i. COTMF shall be paid all additional amounts which it has incurred
for costs, expenses, or fees (including attorney's fees) incurred by COTl\/IF in connection with
the Loan, the Transfer Documents or this Master loint Participation Agreement or the
enforcement of any of the foregoing or protection of the Collateral;

ii. COTMF in repayment of such accrued and unpaid interest as may
be due under the Loan to the extent of its Participation Percentage in such Loan, to the date of

such payment;

iii. COTMF in repayment of the then existing balance of Participant's
investment in such Loan;

iv. Seller in repayment of such accrued and unpaid interest reflecting
its participation in such Loan, in any;

Tri Global Master JPA 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 10 of 23 Page|D #:621

,r

t t

v. Seller in repayment of such principal indebtedness reflecting its
participation in such Loan, if any;

vi. Seller reimbursing it for all additional amounts Which it has
advanced, including monies previously advanced to COTMF where the Borrower has failed to
make payments to Seller, and expenses reasonably incurred by Seller in connection with the
enforcement of the Agreements and/or protection of the Collateral and the secured position

therein; and

vii. Any remaining amounts shall be paid to Participant and Seller, in
repayment of default interest, late charges and the like, to the extent described in Par. 3(c) hereof

(c) COTMF shall be paid a prepayment fee, premium or penalty in the event
Borrower seeks to prepay (or defaults under) a Loan or Seller seeks to prepay the Participant
lnvestment in an amount equal to the Pre-Payment Fee. S.hould Seller be in default as of the date
of pre~payment, the pre~payrnent fee, premium or penalty shall be paid first to COTMF, to the
extent of its Participation Percentage and the balance, it any, to Seller as long as COTMF has
received payment in full under 4(a) or 4(b) above. Seller may not waive any pre-payment fee,
premium or penalty unless it pays COTMF its share thereof in the amounts set forth in this
subpar. 4(c).

5 . Procedure

(a) All of the Agreements shall remain in the name of Seller as payee,
obligee, or otherwise and Seller shall hold same in its possession as trustee and agent for the
benefit of COTMF to the extent of its participation Seller Shall not apply any amount received
from or on behalf of Borrower to any obligation other than a Loan. Seller shall cause a legend to
be placed upon any each note given by an underlying Borrower to Seller in connection with the
Loan in form annexed as Schedule "B" hereto evidencing COTMF’S interest in the Loan and
execute an allonge endorsing the note under the Loan to COTMF. In addition, Seller shall add an

assignment provision to the UCC-l financing statement indicating an assignment by Seller as
9

Tri Glot)al Master JPA 05 25 10

Case: 1:19-cv-01806 roument #: 1-3 Filed: 03/14/19 Page 11 of 23 Page|D #:622

l t

secured party of the Participation Percentage of each Loan to COTMF.

(b) Seller will keep accurate records of all Advances, Collateral, and
Collections apart from its records of the other assets, appropriately marked to show the interest
of COTMF therein ln recording Seller's ownership of a Loan on its books and in statements of
condition and assets, Seller shall clearly define COTMF's interest in each Loan and Collateral.
COTMF or its designees may inspect any Loan and Collateral upon reasonable notice during
normal business hours. Seller will furnish to COTMF, or make available for COTMF's audit,
upon reasonably request, such information it may have concerning the Agreements, the
performance thereot`, and/or the financial condition and operation of Seller or any Borrower.
Seller shall comply with all applicable regulations of the City of Chicago relating to perfecting of
security interests in the subject Chicago taxicab medallions and appertaining licenses and license
subscriptions (someti,mes know as "taxi medallions" or "taxi licenses") and the assignment of
such security interest(s) (specifically to COTMF as contemplated hereunder) as specified in the
Rules and Regulations for Public Passenger Vehicle License Holders promulgated by the
Department of Business Affairs and Consumer Protection, Public Vehicle Operations Division,
including, without limitation, Rule No. 24,2(c) thereof

(c) Seller will deliver statements to CGTMP within ten (10) days of the first
of each month showing the status of each Loan. The parties shall promptly adjust any
accounting for sums actually due to Participant as compared to the amounts actually received by
Participant. ln addition, Seller shall supply COTMF, upon written request with (i) a trial balance
sheet showing the outstanding balance on any Loan and COTMF's Participation Percentage in
the Loan; and (ii) a delinquency report listing all loans originated by Seller in which COTMF has

a participation interest; and (iii) cash receipts journal
10

Trl Global Master JFA 05 25 10

Case: 1:19-cv-01806 pocument #: 1-3 Filed: 03/14/19 Pag;e 12 of 23 Page|D #:623

\

(d) A_ll Collections received by Seller in connection with each Loan shall be
applied to the applicable Borrower's account with Seller as provided in the Agreements and
thereafter paid to COTMF and Seller as set forth herein. The payment of Short lnterest shall be
paid to COTMF together with the first Monthly Payment due COTMF. The first Monthly
Payment due COTMF Shall be due on the tenth (10“‘) day of the month following the passage of
the first full calendar month after closing of a Loan.

(e) Seller shall bear all costs and expenses of managing and servicing the
Loan and shall reimburse COTMF for all expenses (including reasonable attorneys' fees) that
COTMF incurs in connection with a Loan, this Agreenient or the enforcement of either of them.

(f) Seller Shall have the right to purchase COTMF's interest in any Loan by
giving COTMF thirty (30) days written notice of its intent to purchase and upon payment of the
Participant’s lnvestment, plus any interest accrued thereon (to date of payment), cost, expenses
and fees (including attomcys' fecs) due, late charges and the Pre»Payment Fee. COTMF shall
thereafter release and assign its participation in such Loan to Seller.

(g) Seller and COTMF each agree to treat the sale to COTMF of a
participation in each Loan as a true sale on their respective books and records. COTMF shall be
authorized to file a UCC-l financing statement against Seller reflecting the transaction
contemplated by this Joint Participation Agreement.

(h) At all times Tri Global shall maintain a Participation Percentage in any
Loan of no less than 1%.

6. Management
(a) Provided it is not in default hereunder, Seller shall have the right and

obligation to manage, perform, and enforce the terms of the Agreernents and to exercise all
11

Trl Global Master JPA 05 25 10

Case: 1:19-cv-01806 D_pcument #: 1-3 Filed: 03/14/19 Page,`,13 of 23 Page|D #:624

f 1
t

t

privileges and rights exercisable or enforceable thereunder, according to Seller's customary
procedures with similar borrowers and in the exercise of its prudent business judgment Should
Seller default hereunder, or in connection with the Transfer Documents, then after notice from
COTMF, all of Seller's rights hereunder (including under this par. 6(a)) shall be terminated with
respect to, at COTMF‘s option7 all Loans in which COTMF has acquired a Participation
Percentage hereunder and Participant shall have all of the rights, powers and privileges (but none
of the obligations) of Seller under each Loan and such Loan(s) shall be deemed fully assigned to
COTMF.

(b) Seller shall not, without the prior written consent of COTMF, (i) modify
or amend any provision of the Agreernents or waive or release any mutual rights thereunder, (ii)
make any Advances (other then specified herein) under a Loan, or (iii) alter or change the
Participation Percentage.

(c) COTMF shall have no obligation to make any payment to Seller under
Paragraph 5(0) to the extent that Seller has made Advances in excess of the maximum amount
permitted herein and available under the Agreements.

(d) Seller shall use reasonable prudence and judgment in the servicing of each
Loan, carrying out of the terms of the Agreements, and the collection of amounts due from each
Borrower, which servicing shall include delivering copies of all documents and reports obtained
by Seller relating to the Borrowers, any guarantors and Collateral. Seller agrees, in servicing a
Loan, to conform to applicable regulations and laws and to enforce such Agreements in a
commercially reasonable manner.

(e) Seller shall not hypothecate, pledge, assign, or otherwise encumber any of

its rights, obligations, or interests under any Loan (except as provided herein to Participant).
12

Tri Global Master JPA 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 F’agey~ldf of 23 Page|D #:625
§ ;

t

Further, Seller cannot prepay (whether voluntarily or involuntarily by virtue of its
default)CGTMF's Participation Investment without the prior written consent of COTMF, which
consent may be unreasonably withheld at the sole and absolute discretion of COTMF unless
together with such pre~payment Seller pays or causes to be paid to COTMF: the Participant’s
lnvestment, plus any interest accrued thereon (to date of payment), cost, expenses and fees
(including attorneys‘ fees) dne, late charges and the Pre-Payment Fee. COTMF shall thereafter
release and assign its participation in such Loan to Seller. if the underlying Borrowers seeks to
refinance or pre~pay his loan obligation With Seller in which COTMF has a loan participation
interest, that shall be deemed a request by Seller to pre-pay the Participation lnvestment under
this par. 6(e). Seller must offer COTMF in writing a right to participate any new loan if the
Borrower seeks to refinance the Loan upon terms reasonably similar either to the underlying
Loan or on terms consistent with those prevalent in the New York City taxi medallion financing
market at that time.

(f) COTMF may sell, pledge, assign, or sub-participate or otherwise transfer
any or all of its rights in a Loan to any of its subsidiaries or to any non-independent third party
without the prior Written consent of Seller COTMF may sell, pledge, assign, or sub~participate or
otherwise transfer any or all of its rights in a Loan to any other third party entity on the condition
that it first provide Seller, at least ten (10) days prior to the contemplated closing of any such
transaction, written details of the subject transaction including without limitation, the name of
the prospective purchasing entity and the terms of the transaction and, in conjunction therewith,
Seller, provided it is not in default hereunder, shall have a right of first refusal with regard to
such transaction ln the event Seller desires to exercise such right of first refusal, it shall notify

COTMF, in writing, so as to be received prior to the expiration of the aforestated ten ('10) day
13

Tri Globa| Master JPA 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Pag_e 15 of 23 Page|D #:626

period, of its intention to exercise such right and shall consummate the transaction within fifteen
(l5) days of the date of such notice. ln the event Seller fails to timely notify COTMF of its
intention to exercise its right of first refusal hereunder, or in the event Seller fails to timely
consummate the subject transaction within the time parameters set forth in this sub~paragraph,
Seller shall have been deemed to have waived its rights of first refusal under this sub-paragraph

(g) 'l`he parties acknowledge that Seller will receive compensation for its
services and management hereunder, interest payments from the Borrower at the Loan lnterest
Rate set forth on the notes which rate, as indicated on Exh. "l" hereto, is higher than the interest
rate payable to COTMF hereunder.

7 . Representations and Warranties. Seller hereby represents and warrants that:

(a) lt shall deliver to CGTMF the originals of the Agreements as part of the
Transfer Documents.

(b) lt has the right and authority to enter into this Master loint Participation
Agreement as of the date hereof.

(c) COTMF will receive its Participation Percen‘tage in each Loan free and
clear of all liens and encumbrances (except for security interests held by Seller and COTMF),
that as of the date of the execution of the Assignment and Transfer the outstanding principal
balance of the Loan will be as reflected on B_xh.__l_lj executed as part of the 'l`ransfer Documents,
and Borrower will not be in default under the Agreements as of the date the Assignment and
Transfer (Exh. "2"1 is executed

(d) Each Loan is a legal, binding and enforceable obligation of Borrower and
Seller, and duly executed by all parties.

(e) Seller maintains a perfected first security interest in the Collateral, except
l 4

Tri G|oba| Master JPA 05 25 10

Case: 1:19-cv-01806 roument #: 1-3 Filed: 03/14/19 Pagewl€ of 23 Page|D #:627

t t

as limited by bankruptcy laws and limitations on equitable remedies generally, and that COTMF
may purchase its interest of each Loan without necessity of registration under the securities laws.

(l) lt is in compliance with all laws and regulations by which it is bound.

(g) Except as expressly set forth in this Master Agreernent and the documents
delivered in connection h,erewith, no party makes any express or implied representation or
warranty with respect to any Loan, the collectibility of the indebtedness evidenced by any Loan,
the creditworthiness of the Borrower, or the value of the Collateral.

8. Borrower Default

(a) lnitial 30 Days. If a Borrower remains in default under a Loan for thirty
(30) days, then within three (3) business days thereafter (or immediately if the default is not
capable of being cured within 30 days), Seller will give COTMF written notice of such default
and simultaneously deliver copies to COTMF of any written notice given to such Borrower.

(b) Seller's Rights to Enforce. ln furtherance of Seller’s obligation to
manage each Loan pursuant to par. 6 hereof, Seller shall prosecute and otherwise enforce the
rights and remedies against the Borrower and Collateral should a default occur under a Loan,
provided, however, that.COTl\/IF shall be entitled to terminate Seller's right to prosecute and
otherwise enforce the rights and remedies against the Borrower under a Loan if: (i) Seller has
not exercised its rights to make all defaulted payments on Borrower’s behalf pursuant to par. 3(€)
above, or (ii) COTMF reasonably believes that the exercise of the rights and remedies by Seller
against the Borrower is not in COTMF’s best interests Should the conditions in this subpar.
S(b)(i) or (ii) occur, then COTMF shall have all the rights and remedies under par. 9(d) of this
Agreement as if Seller was in default

(c) Borrower's Default ln Pavment Between 31 - 150 Davs. Provided Seller is
15

Tri Globa| Master JPA 05 25 10

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 17 of 23 Page|D #:628

;.
r\

in compliance with par. S(b) above, then in the event of a default by a Borrower: (i) which
remains uncured for seventy five (75) days (or immediately if the default is not capable of being
cured within 75 days) from the due date, it shall endeavor to commence appropriate legal
proceedings against the subject Borrower (such proceedings to be as reasonably requested by
COTMF, if so requested) which may include foreclosing on the Collateral, (ii) in the event such
default remains uncured for a period of one hundred twenty (120) days (or immediately if the
default is not capable of being cured within 120 days) from the due date, Seller must commence
appropriate legal proceedings against Borrower (sueh proceedings to be as reasonably requested
by COTMF, if so requested) unless COTMF has previously instructed, in writing, that Seller
enter into a forbearance with the Borrower, take other action or otherwise proceed regarding a
Loan, and (iii) which remains uncured for one-hundred fifty (150) days (or immediately if the
default is not capable of being cured within 150 days) from the due date, then within 5 days of
written demand therefor_, Seller shall repurchase from COTMF the unpaid portion of Participant's
lnvestment with all accrued interest and other fees and charges due to COTMF under Loan and
from the Seller and any prepayment fee due under the Loan shall be deemed due and payable to
COTMF.

(d) Rights On Borrower’s Default. ln the event Seller fails for any reason to
enforce the Agreements pertaining to such Loan, should Seller be in default hereunder, or should
it fail to repurchase a Loan pursuant to par. 8 (c)(iii), then COTMF shall have the right, in
addition to any other rights it may have pursuant to the terms of both the Agreements and this
Master Agreement, or at law or equity, on fifteen (15) days prior written notice to Seller, to take
whatever steps, consistent with par. 6 hereof, it deems necessary and appropriate to protect its

participation in a Loan. Upon receipt of such notice, Seller shall promptly deliver to COTMF (to
16

Tri G|oba| Master JPA 05 25 10

Case: 1:19-cv-01806 /Document #: 1-3 Filed: 03/14/19 Page 18 of 23 Page|D #:629

t

the extent not previously delivered) such Agreements, including, but not limited to, notes and
security agreements and other Agreernents and records relating to the applicable Loan, together
with all necessary and proper assignments and documents of authority, that COTMF may request
for the purpose of protecting its participation Seller shall execute the Assignrnent and Transfer
in the form annexed as Exh. "2" which COTMF shall hold subject to its right to enforce the
Assignment and 'l`ransfer consistent with the terms of this par. S(d) and par. 9(d) hereof.
9. _(i£_tl$.£§\_l

(a) _N_Lc_e_. All notices provided for herein shall be in writing and either
hand-delivered, faxed or sent via nationally recognized overnight courier to the respective parties
at the addresses first set forth above, or at such other addresses as either of them shall have
specified to the other in writing FaX No. for Participant (631) 577-2841. Fax No. for Seller
(212) 947-75()8.

(b) Misc. This Master Joint Participation Agreement: (i) shall be binding

 

upon and inure to the benefit of the parties hereunder and their respective legal representatives
successors and assigns; (ii) shall be governed, construed, and interpreted in all respects in
accordance with the laws of the State of New York without regard to conflicts of laws rules; (iii)
may not be modified, amended, terminated or otherwise changed orally or by any course of
dealing or in any manner except by an agreement in writing signed by the duly authorized officer
of the party to be charged; and (iv) shall not create a partnership or joint venture.

(c) No Loan. The entering into of this Agreement shall not be construed as a
loan by either party to the other.

(d) Remedies. ln the event (i) of any default by Seller of its obligations

hereunder, under a Loan or under any other agreement between Seller and Participant, including
17

Tri Global Master JPA 05 25 10

Case: 1:19-cV-01806tpocument #: 1-3 Filed: 03/14/19 Papwe 19 of 23 Page|D #:630

€,_ t

the failure to make any payment due, or (ii) of a filing by Seller or Guarantor of a petition under
any provision of the bankruptcy laws or of an assignment for the benefit of creditors, or (iii) of
the filing against Seller or Guarantor of a petition under any bankruptcy law or appointment of a
receiver over its assets that is not dismissed within sixty (60) days, or (iv) of the sale of the
shares in Seller and/or its assets out of the ordinary course of Seller's business, or (v) any
judgment is entered against Seller, or (vi) of the failure by Seller to perform any covenant,
condition or agreement contained herein which failure contains for more than 20 days after
written notice, or (vii) any written representation or warranty of Seller is false in any material
respect, or t(viii) the death of a Guarantor; then COTl\/IF shall have the right (but not the
obligation) to succeed, at its option without further notice other than as required herein, to direct
all payments under the Loan be made directly to COTMF and to all rights that Seller may have
regarding the holding and enforcing of the terms of the Agreements and the servicing of the
Loan, and COTMF shall have the right (but not the obligation) to exercise all of the powers
granted to COTMF under each Assignrnent and Transfer and under this Agreement to Seller and
shall have the option to designate itself to exercise such powers in a manner consistent with this
Agreement. lf COTMF so designates itself to exercise such powers in a manner consistent with
this Agreement and notifies Seller of such designation_, Seller shall promptly deliver to COTMF
(to the extent not previously delivered) all Agreements, including the notes, security agreements
and all other documents and records relating to each Loan, together with all necessary and proper
assignments and documents of authority as provided in par. S(d) hereof and COTMF shall also
be entitled to receive from Seller its reasonable expenses incurred (including reasonable
attorneys’ fees) and disbursements made by it or its designee in holding or enforcing the terms of

the Agreernents or servicing each Loan. In the event of a default by Seller hereunder beyond any
1 8

Tri G|obal Master JPA 05 25 10

Case: 1:19-cV-01806!Document #: 1-3 Filed: 03/14/19 Pap…e 20 of 23 Page|D #:631

\,,

applicable cure or grace period, COTl\/IF may increase the Seller lnterest Rate by 5% per annum
effective as of the date of default. A default by Seller hereunder or under any Loan shall, at
COTMF's option, constitute a default by Seller of all of its obligation to COTMF enabling
COTMF to exercise its remedies hereunder with respect to all Loans in which it has acquired a
Participation Percentage from Seller.
(e) Reporting Reguirements.
Seller and each Guarantor shall furnish to COTMP;
(i) annual signed federal tax returns (together with all schedules
annexed thereto) of Tri Global within thirty (30) days of tiling; and
(ii) accountant prepared senn-annual financial statements for Tri
Global within forty-five (45) days of June 30 and January 31 of each year during the term hereof;
and
(iii) annual signed federal tax returns (together with all schedules
annexed the‘reto) of all Guarantors for this Agreement within thirty (30) days of filing; and
(iv) personal financial Statements for each Guarantor and all other
guarantors for this Agreement to be submitted with the tax returns required by subparagraph (ii)
hereof; and
(v) such other information respecting the conditions or operations,
financial or otherwise, of Seller as COTMF may from time to time reasonably request The
foregoing shall be prepared in accordance with generally accepted accounting principles,
consistently applied.
(f) Each of the parties hereby expressly submits and consents in advance to

the jurisdiction of the Supreme Court of the State of New York in the County of Nassau in any
19

Tri Globa| Master JPA 05 25 10

Case: 1:19-cV-01806"¥Document #: 1-3 Filed: 03/14/19 Page 21 of 23 Page|D #:632

it
t

c
`».

action or proceeding commenced by the other in such court with reference to any claim or

dispute between the parties pertaining directly or indirectly to this Agreement or to any matter

arising therefrom. EACH OF THE PARTIES HEREBY WAIVES THE RIGHT TO TRIAL B`Y

JURY IN ANY SUCH ACTION OR PROCEEDING.

Tri G|oba| Master JPA 05 25 10

   
  

 

 

'l`itle: rpm%t<h:€/i\§r .

CAPITAL ON TAXI AL FINANCE (A

S C PITAL CORP.)

 

 

By: ` d '
Name \\/(:E> li)'~) Q€ ‘ 374
rise \l ice » {’(Z?TO€E`*T

 

20

Case: 1:19-cv-01806 Document #: 1-3 Filed: 03/14/19 Page 22 of 23 Page|D #:633

t
e.

Schedule A

Sumrnary Description of Agreernents Constituting Each Loan

l. Prornissory Note between Seller and Borrower.

2. Secun`ty Agreement between Seller and Borrower
3. Describe other loan documents.

4. Identify Guaranties.

5 . Identify other collateral or pledge agreements.

6. Identify UCC-l filings.

Case: 1:19-cV-018067Document #: 1-3 Filed: 03/14/19 Pape 23 of 23 Page|D #:634

t

Schedule B

(sample)

Legend: A participation interest in this Note has been
sold to Capital One Taxi Medallion Finance. Negotiation of this Note
may not occur without the consent of Capital One Taxi Medallion Finance.

h`orin ot` Allonge

